Citation Nr: 1635594	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  11-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran had active service from September 1969 through December 1986.  He is the recipient of the Purple Heart medal, among other awards and decorations.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the VA RO in Montgomery, Alabama, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In May 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This issue was remanded for further development in September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claim on appeal.

In the September 2014 remand, the Board noted that none of the medical evidence of record at that time addressed whether the Veteran was able to secure substantially gainful employment as a result of the combination of all his service connected disabilities, including posttraumatic stress disorder (PTSD), tinnitus, and left ear hearing loss.  As such, this issue was remanded to obtain an opinion addressing the Veteran's level of functional impairment caused by all of his service-connected disabilities.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Veteran underwent a VA PTSD examination in November 2014.  However, discussion was not provided as to the effect of the combination of all his service-connected disabilities, including PTSD, tinnitus, and left ear hearing loss, on his ability to work.  As such, this issue must be remanded again in order to obtain the previously requested medical opinion.   

Further, upon remand, outstanding private treatment records should be associated with the claims file.  The last letter in the file from Dr. K., a private counselor, is dated in March 2014.  It is clear the Veteran continues to see this individual on a monthly basis.  See VA examination report November 2014 (sees counselor once a month); Veteran's TDIU application August 2015 identifying Dr. K. and monthly treatment.  

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that he provide authorization to enable the RO to obtain his medical records from Dr. K., his counselor, for treatment since March 2014.  Associate any records received, including negative responses, with the claims file.

2. Send the Veteran's claims file to an examiner for review and opinion as to the functional impairment/effects resulting from the combination of his service-connected disabilities (PTSD, tinnitus, and left ear hearing loss) on his ability to work.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






